Exhibit 10.1


EXECUTIVE EMPLOYMENT AGREEMENT

               AGREEMENT made as of the 12th day of September, 2007, by and
between Electro Energy, Inc., a Florida corporation (the “Company”), and Timothy
E. Coyne (the “Executive”), with an address of 51 Hunter Ridge Road, Monroe, CT
06468.

               WHEREAS, the Company and the Executive have not entered into an
employment agreement setting forth the terms and conditions of such employment;
and

               WHEREAS, the Executive and the Company desire to formalize the
terms of Executive’s compensation package that was recommended at a meeting of
the Company’s Compensation Committee held on August 27, 2007 and approved at a
meeting of the Company’s Board of Directors held on September 12, 2007.

               NOW THEREFORE, in consideration of the mutual covenants and
agreements herein contained and for other good and valuable consideration, the
receipt and sufficiency which is hereby acknowledged, the parties hereby agree
as follows:

               1.     Employment, Acceptance and Term.

                               1.1     Subject to the terms and conditions of
this Agreement, the Company hereby agrees to employ the Executive and the
Executive agrees to serve the Company, as the Chief Financial Officer and Vice
President of Finance of the Company.

                               1.2      The period during which the Executive
shall furnish services hereunder (the “Employment Period”) shall commence on the
date first written above (the “Effective Date”) and shall end on the third
anniversary of the Effective Date; provided, however, that either the Company or
the Executive may elect to terminate this Agreement subject to the termination
and severance provisions set forth herein.

               2.     Duties and Authority. During the Employment Period: (a)
the Executive shall use his best efforts, skill and abilities to promote and
protect the interests of the Company and devote his full business time and
energies to the business and affairs of the Company; (b) the Executive shall not
accept any other employment outside the Company and any of its subsidiaries or
affiliates (whether or not for compensation), nor shall he permit personal
business interests to interfere with the performance of his duties hereunder;
and (c) as Chief Financial Officer and Vice President of Finance of the Company,
the Executive shall have such duties as are customarily assigned to such
positions and such additional duties assigned to him from time to time by the
Company’s Board of Directors that are reasonably appropriate for the Chief
Financial Officer and Vice President of Finance of the Company.

               3.     Compensation.

                               3.1     Base Salary. The Company shall pay to the
Executive in accordance with the Company’s compensation payment policies a base
salary at the annual rate of $170,000, payable in equal biweekly installments
(“Base Salary”). The Executive’s Compensation shall be subject to annual review
at the end of each Calendar year, or as otherwise agreed to by the parties
hereto, and may be increased but not decreased by an amount determined by the
Company, in its sole discretion, after taking into consideration the Executive’s
performance, the Company’s performance, and such other factors as the Company
deems relevant.

1

--------------------------------------------------------------------------------



                               3.2     Stock Grants. During the Employment
Period, Executive shall be eligible to participate in the Company’s Restricted
Stock Plan and shall be granted restricted shares of the Company’s Common Stock,
in an amount valued no less than one percent (0.5%) of the increase in the
Company’s market valuation as of December 31 of each year.

                               3.3     Bonus. During the Employment Period, the
Executive shall be eligible to receive an annual bonus (“Bonus”) in accordance
with the Company’s bonus policy as such policy is in effect from time to time,
in the sole discretion of the Company, provided that the Executive is employed
by the Company on the bonus payment date and is not then subject to a notice of
termination or has not provided notice of his intention to resign. Executive
shall have the opportunity to earn a Bonus in the amount of a maximum of fifty
percent (50%) of the Executive’s Base Salary. The Bonus opportunity shall be
based upon performance measures to be mutually agreed upon by the Executive and
the Company prior to the start of the fiscal year to which the bonus will relate
or as soon as practicable thereafter. The Company may pay up to one-half of the
Bonus in the form of restricted stock.

                               3.4     Taxes and Withholdings. All references
herein to compensation (including, but not limited to, Base Salary and the
Bonus) to be paid to the Executive are to the gross amounts thereof which are
due hereunder. The Company shall have the right to deduct therefrom all sums
which may be required to be deducted or withheld under any provision of U.S.
federal, state or local law (including, but not limited to, social security
payments, income tax withholding, and any other deduction required by law) now
in effect or which may become effective at any time during the term of this
Agreement.

               4.     Expenses. In addition to the compensation payable to the
Executive pursuant to Section 3 hereof, the Company shall, upon submission of
proper vouchers in respect thereof, pay or reimburse the Executive in accordance
with the Company’s reimbursement and expenses policies, as in effect from time
to time, for all reasonable business and entertainment expenses necessarily
incurred by him during the Employment Period and in connection with the
Company’s business.

               5.      Additional Benefits.

                               5.1      During the Employment Period, the
Executive shall be entitled to participate (subject to uniformly applicable
requirements for participation), in any health, disability, profit sharing,
retirement or insurance plan maintained by the Company from time to time for the
benefit of its similarly situated employees.

2

--------------------------------------------------------------------------------



                               5.2      During the Employment Period, the
Executive shall be entitled to twenty vacation paid days per year in accordance
with the Company’s policies which may require that vacations be used or
forfeited in any given year. Vacations are to be taken at such time or times as
shall be mutually agreed upon between the Company and the Executive.

                               5.3      During the Employment Period, the
Executive shall be entitled to continue his participation in the Company’s
Incentive Stock Option Plan (“ISOP”) in accordance with the rules of such Plan
as in effect from time to time. Accordingly, Executive shall be granted 100,000
Stock Options (or the equivalent number of Stock Options after any post-July,
2007 stock splits or reverse stock splits) per year, the first grant to occur on
the Effective Date. Such grants shall be awarded in accordance with the ISOP,
but in no event shall the grants be awarded later than February 15 of each
calendar year. Grants of Stock Options to the Executive shall be subject to
vesting in equal amounts beginning on the first anniversary of their respective
grant date and ending on the fourth anniversary of their respective grant date,
provided that the Executive remains employed by the Company on the respective
vesting dates, subject to any accelerated vesting as provided herein.

               6.       Termination of Employment. Notwithstanding the
provisions of Section 1 hereof to the contrary, the Executive’s employment under
this Agreement shall terminate upon the happening of any of the following
events, whereupon the Company shall have no further obligations to the Executive
hereunder, other than to pay the Executive his Base Salary up to and including
his last day of employment, and if applicable, the additional amounts pursuant
to Section 7:

                               6.1      The Company shall have the right to
discharge the Executive at any time with “Cause” by written notice. For purposes
of this Agreement, “Cause” shall mean (a) material breach (whether by willful
act or willful omission or through gross and continuing misconduct or neglect)
or violation by the Executive of any material term or provision of this
Agreement with failure to cure such breach after thirty days’ prior written
notice by the Company, (b) material breach of that certain Confidentiality and
Invention Assignment Agreement executed by the Executive, (c) the Executive’s
failure to act subject to and in accordance with any proper and lawful specific
direction of the Board of Directors of the Company or the internal rules and
policies established by the Company (as published and delivered to the Executive
from time to time), (d) fraud or dishonesty on the part of the Executive or the
Executive’s commission of any act of moral turpitude affecting the Company or
its prospects, (e) knowingly providing aid to a competitor constituting a breach
to of the Executive’s fiduciary duties to the Company, or (f) the Executive’s
violation of any material statute governing the business of the Company, or of
any material rules or regulations promulgated by any regulatory body governing
the Company or its business.

                               6.2      The Company shall have the right to
terminate the Executive’s employment at any time without “Cause” by written
notice.

                               6.3      Executive’s employment under this
Agreement shall terminate automatically and without notice, if the Executive
shall die during the term hereof.

3

--------------------------------------------------------------------------------



                               6.4      Executive’s employment under this
Agreement shall terminate upon (i) not less than sixty (60) days prior written
notice to the Executive, if the Executive shall become “disabled” as defined in
any group disability policy maintained by the Company for the benefit of its
employees, provided that in the event of such termination, the Executive shall
be entitled to receive all compensation and benefits payable to him pursuant to
Sections 3, 4 and 5 hereof until the date set forth in such notice and (ii)
during the period that the Executive shall be receiving compensation as provided
in clause (i) above, he shall for all purposes continue to be considered an
employee of the Company.

                               6.5      Executive’s employment under this
Agreement shall terminate upon termination of the Executive’s employment with
the Company by mutual agreement between the Company and the Executive.

                               6.6      The Executive may terminate his
employment under this Agreement for Good Reason by provision of written notice
to the Company within thirty (30) days following the occurrence of the event
which constitutes Good Reason. For purposes of this Agreement, “Good Reason”
shall mean a material breach of this Agreement by the Company (including but not
limited to a substantial reduction in the Executive’s duties or substantial
decrease in the Executive’s authority or compensation (excluding decreases in
the value of equity-based compensation attributable to market forces) as set
forth herein) which breach has not been cured by the Company within fifteen (15)
business days after the Executive has provided written notice to the Company
alleging such breach.

                               6.7      The Executive may terminate his
employment under this Agreement other than for Good Reason upon the Executive’s
provision of no less than six (6) months’ prior written notice of resignation to
the Company for any reason. The Executive agrees that Executive’s resignation
shall not become effective until the end of that six (six) month notice period
unless the Executive and the Company mutually agree otherwise in writing.

               7.     Effect of Certain Terminations of Employment.

                               7.1      Upon (i) termination without Cause
pursuant to Section 6.2 of this Agreement, (ii) upon non-renewal of this
Agreement by the Company or (iii) termination of this Agreement by the Executive
for Good Reason pursuant to Section 6.6, then (A) the Company shall, for a
period of twelve (12) months from the date of such termination (the “Standard
Severance Period”), (1) continue to pay the Executive’s Base Salary (at the rate
payable at the time of such termination); (2) pay the Executive a pro-rated
bonus based on 100% of Executive’s Base Salary with the bonus amount to be paid
out in equal semi-annual installments; and (3) pay to the Executive all health
and other insurance benefits provided during the Employment Period and (B) all
unvested equity-based compensation previously granted to Employee including,
without limitation, Stock Options and shares of Restricted Stock, shall vest
immediately, unless otherwise indicated in writing by Executive, (iii) any
unvested portion of Executive’s retirement benefits shall accelerate and vest
immediately, unless otherwise indicated in writing by Executive and (iii) the
Executive may exercise any unexercised Options during the Standard Severance
Period .

4

--------------------------------------------------------------------------------



                               7.2      Upon termination without Cause
(including non-renewal of this Agreement) or resignation for Good Reason within
one (1) year after a Change in Control, as defined below, then (A) the Company
shall, for a period of twenty four (24) months from the date of such termination
(the ” Change of Control Severance Period”), (1) continue to pay the Executive’s
Base Salary (at the rate payable at the time of such termination or
resignation); (2) pay the Executive a pro-rated bonus based on 100% of
Executive’s Base Salary with the bonus amount to be paid out in equal
semi-annual installments; and (3) pay to the Executive all health and any other
insurance benefits provided during the Employment Period and (B) any unvested
equity-based compensation previously granted to Employee including, without
limitation, Stock Options and shares of Restricted Stock, shall vest
immediately, unless otherwise indicated in writing by Executive, (iii) any
unvested portion of Executive’s retirement benefits shall accelerate and vest
immediately, unless otherwise indicated in writing by Executive and (iii) the
Executive may exercise any unexercised Options during the Change of Control
Severance Period.

                               For purposes of this Agreement, a “Change in
Control” shall be deemed to occur on the first to occur of the following events:

        (i) such time as any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”, whether or not the Company is then subject to the requirements
of the Exchange Act) (other than the Company or a person that, as of the
Effective Date, directly or indirectly controls, is controlled by, or is under
common control with, the Company) becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing fifty percent (50%) or more of the total voting power
represented by the Company’s then-outstanding voting securities;  


        (ii) the consummation of a merger or consolidation of the Company with
or into any other corporation, other than a merger or consolidation that would
result in the voting securities of the Company that are outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof) at least fifty percent (50%) of the combined voting power represented
by the voting securities of the Company or such surviving entity or parent,
outstanding immediately after such merger or consolidation;  


        (iii) the consummation of a plan of complete liquidation of the Company
or of the sale or disposition by the Company of all or substantially all of the
Company’s assets; or  


5

--------------------------------------------------------------------------------



        (iv) in the event that the following individuals cease for any reason to
constitute a majority of the number of directors of the Company then serving:
individuals who, on the Effective Date, constitute the Board of Directors of the
Company and any new director of the Company (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
of Directors of the Company or nomination for election by the Company’s
shareholders was approved or recommended by a vote of at least two-thirds (2/3)
of the directors of the Company then still in office who either were directors
of the Company on the Effective Date or whose appointment, election or
nomination for election was previously so approved or recommended.  


               8.     Nonsolicitation, Noncompetition and Confidential
Information.

                               8.1      Nonsolicitation.

                               (a)      During the Executive’s employment with
the Company and for a period of one year following the termination of the
Executive’s employment for any reason, whether or not such termination is
pursuant to the terms of this Agreement or by expiration of the Agreement, the
Executive agrees that the Executive will not, in any manner, directly or
indirectly, solicit by mail, by telephone, by personal meeting, or by any other
means, either directly or indirectly, any client or prospective client of the
Company to whom the Executive provided services, with or for whom the Executive
transacted business, or whose identity became known to the Executive in
connection with the Executive’s employment with the Company or otherwise
interfere with or damage (or attempt to interfere or damage) any relationship
between the Company and any such client or prospective client. While employed by
the Company, the Executive may develop business with individuals the Executive
knew or who were familiar with prior to joining the Company. In developing such
business, the Executive will be acting as a representative of the Company and
will be utilizing and benefiting from the Company’s goodwill, reputation, name
recognition, and other assets and resources. The Executive therefore agrees that
such people will be subject to the provisions of this paragraph.

                               (b)      During the Executive’s employment with
the Company and for a period of one year following termination of employment
with the Company for any reason, whether or not such termination is pursuant to
the terms of this Agreement or by expiration of the Agreement, the Executive
agrees that the Executive will not, in any manner, directly or indirectly,
solicit, encourage, or enter into any arrangement with any person who is an
employee of the Company to terminate employment with the Company or to apply for
or accept employment with any business or entity which does any business in
competition with any business of the Company (as hereinafter defined).

6

--------------------------------------------------------------------------------



                               8.2      Noncompetition. The Executive agrees and
acknowledges that the Company’s business is global in nature. Unless approved in
advance in writing by the Company, during the Executive’s employment with the
Company and for a period of one year following termination of the Executive’s
employment with the Company for any reason, whether or not such termination is
pursuant to the terms of this Agreement or by expiration of the Agreement, the
Executive agrees that the Executive will not, in any manner, directly or
indirectly, engage in any business, located in anywhere in the world, including
without limitation, the United states, in competition with any business of the
Company in which the Executive was engaged directly or substantively during any
portion of the Executive’s employment at the Company. “Competition” shall be
construed liberally.

                               8.3      Definitions.

                               (a)      The terms “solicit” or “soliciting” as
used herein shall mean any contact or communication of any kind whatsoever,
regardless of who initiates the contact, for the purpose of inviting,
encouraging or requesting any client or prospective client to transfer business
from the Company to the Executive or any other or otherwise discontinue a
business relationship with the Company.

                               (b)      The words “engage in any business” as
used herein mean to form, become interested in, operate or be associated by
employment with a business or otherwise to serve as an agent, representative,
principal, officer, director, stockholder, partner, co-venturer or consultant
with respect to any business or entity through which any business is conducted.

                               (c)      The words “in competition with any
business of the Company” as used herein mean that the Executive or any entity
with which the Executive becomes associated is conducting business involving the
same or similar products or services or classes of products and services or
soliciting, servicing or doing business with the same or similar customers or
counterparties or class of customers or counterparties as any business in which
the Executive was directly or substantively engaged as an employee of the
Company. The word “competition” also includes, but is not limited to, the
Executive’s transmittal of communications into or the Executive’s conduct within
(in person, or by telephone, telecopier, e-mail, computer or other means) the
geographic limits of this Section 8 and the Executive’s associating with a
competitive business located within the geographic limits of this Section 8
regardless of the Executive’s location at the time the Executive engages in any
such activity.

                               8.4      Confidential Information. The Executive
agrees that he shall not at any time (whether during the period of his
employment hereunder, the period of non-competition hereunder, or at any time
thereafter) use, outside the scope of his employment hereunder or disclose to
any person, corporation, firm, partnership or other entity whatsoever, or to any
officer, director, stockholder, partner, associate, employee, agent or
representative of any thereof, any confidential information or trade secrets of
or relating to the Company, its subsidiaries or affiliates. Notwithstanding
anything to the contrary contained in this Section 8.4 the Company agrees that
information relating to the Company, its subsidiaries or affiliates, which is
generally available to the public other than due to disclosure by the Executive,
shall not be considered confidential information pursuant to this Section 8.4
and after prior written notice to the Company, the Executive shall be permitted
to disclose confidential information to the extent he is compelled to do so by a
court of relevant jurisdiction or applicable statute or regulation. This Section
8.4 supplements and does not replace that certain Confidentiality and Invention
Assignment Agreement, or any other agreement concerning confidential
information, executed by the Executive.

7

--------------------------------------------------------------------------------



                               8.5      Return of Property. The Executive will
promptly deliver to the Company, upon the termination of the Executive’s
association with the Company as an employee, consultant, officer and/or director
or, if earlier, upon the request of the Company, all documents and other
tangible media (including all originals, copies, reproductions, digests,
abstracts, summaries, analyses, notes, notebooks, drawings, manuals, memoranda,
records, reports, plans, specifications, devices, formulas, storage media,
including software, and computer printouts) in the Executive’s actual or
constructive possession or control that contain, reflect, disclose or relate to
any Confidential Information. The Executive will destroy any related computer
entries on equipment or media not owned by the Company.

                               8.6      Injunctive Relief. The Company and its
subsidiaries and affiliates shall be entitled, in addition to any other right
and remedy they may have, at law or in equity, to an injunction, without the
posting of any bond or other security, enjoining or restraining the Executive
from any violation or threatened violation of this Section 8, and the Executive
hereby consents to the issuance of such injunction.

                               8.7      If any of the rights or restrictions
contained or provided for in this Section 8 shall be deemed to be unenforceable
by reason of the extent, duration or geographical scope, or other provisions
hereof, or any other provision of this Agreement, the parties hereto contemplate
that the court shall reduce such extent, duration, geographical scope or other
provisions and enforce this Section 8 in its reduced form for all purposes in
the manner contemplated hereby. This Section 8 shall survive the expiration or
earlier termination of this Agreement and the termination of the Executive’s
employment hereunder.

               9.     Indemnification. The Company shall indemnify, to the
fullest extent permitted by applicable state law and the by-laws of the Company,
all amounts (including without limitation judgments, fines, settlement payments,
expenses and attorney’s fees) incurred or paid by the Executive in connection
with any claim, action, suit, investigation or proceeding arising out of or
relating to the performance by the Executive of services for, or the acting by
him as a director, officer or employee of the Company, and subsidiary of the
Company or any other person or enterprise at the Company’s request
(collectively, ““Claims”). During the Executive’s employment with the Company
and following the termination of the Executive’s employment with the Company for
any reason, the Executive shall be covered with respect to any Claims under any
director’s and officer’s liability insurance policy maintained by the Company
which covers other similarly situated employees of the Company. This Section 9
shall survive the expiration or earlier termination of this Agreement and the
termination of the Executive’s employment hereunder.

8

--------------------------------------------------------------------------------



               10.     Notices. All notices hereunder and other communications
required or permitted to be given to either party hereto shall be in writing and
delivered by hand; overnight courier service or overnight mail; registered mail,
postage prepaid; or by fax, addressed to such party at its address referred to
above, or at such address as such party may from time to time designate by
written notice to the other party hereto, given in accordance with the
provisions of this Section 10. Any such notice or other communication shall be
deemed to have been given on the date delivered by hand; on the following day if
given by overnight courier service or overnight mail; on the fifth (5th) day
after the mailing thereof or on the following day if given by fax.

               11.     Assignment. This is a personal services agreement and the
Executive may not assign this Agreement to any third party. The Company may
assign this Agreement and the benefits hereunder without the consent of the
Executive and without being relieved from any liability hereunder, to any of its
direct or indirect “affiliates” or “associates” (as such terms are defined in
Rule 405 of the Rules and Regulations promulgated under the Securities Act of
1933, as amended) and to any entity with which or into which the Company may be
merged or combined.

               12.     Arbitration. Any dispute or controversy arising between
or among the parties hereto regarding any of the terms of this Agreement or the
breach thereof, the determination of which is not otherwise provided for in this
Agreement, shall be submitted to and determined in arbitration in Fairfield
County, Conn. in accordance with the rules then in effect of the American
Arbitration Association. The arbitrators are hereby instructed to enforce this
Agreement as written. In any arbitration, all services and notices shall be
served or given in accordance with Section 10. Any award or decision made by the
arbitrators shall be conclusive in the absence of fraud, and judgment upon said
award or decision may be entered in any court having jurisdiction thereof. Each
party shall bear his or its own costs (including attorneys’ fees) in connection
with the arbitration of any dispute or controversy under this Agreement, unless
otherwise ordered by the arbitrator in accordance with law. The parties hereto
agree that for purposes of this Agreement all disputes hereunder shall be deemed
to be between Electro Energy, Inc. and Executive.

               13.     Non-waiver of Rights of Parties. No right or power of any
party under this Agreement shall be deemed to have been waived by any act or
conduct on the part of such party, or by any neglect to exercise that right or
power, or by any delay in so doing; and, except as otherwise provided herein,
every right or power shall continue in full force and effect until specifically
waived or released by an instrument in writing executed by such party

               14.     Entire Agreement. Unless otherwise expressly stated
herein, this Agreement represents the Company’s and the Executive’s entire
understanding with respect to the subject matter contained in this Agreement and
supercedes all previous undertakings, written or oral between the Company and
the Executive concerning the subject matters of this Agreement.

               15.     Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Connecticut without
giving effect to its principles of conflicts of laws.

9

--------------------------------------------------------------------------------



               16.     Captions. All captions and headings herein contained are
inserted for convenience of reference only and shall not affect the meaning or
interpretation of this Agreement.

               17.     Counterparts. This Agreement may be executed in separate
counterparts, each of which shall be an original and all of which together shall
constitute one and the same instrument.

               IN WITNESS WHEREOF, the parties here executed this Agreement as
of the day and year first above written.


  ELECTRO ENERGY, INC.



  By /s/ Michael E. Reed,

    Michael E. Reed
Its Chief Executive Officer




  /s/ Timothy E. Coyne

  Timothy E. Coyne



10

--------------------------------------------------------------------------------